COOPER, District Judge.
Pursuant to Rule 34, F.R.Civ.P., defendant moves for the production of various documents. Motion denied.
To discover documents under Rule 34 the movant must show “good cause.” This is more ■ than relevance; it requires a showing of some “special circumstances” entitling movant to production of the documents. Schlagenhauf v. Holder, 379 U.S. 104, 117-119, 85 S.Ct. *295234, 13 L.Ed.2d 152 (1964); Guilford National Bank v. Southern R. R. Co., 297 F.2d 921, 924 (4th Cir. 1962).
Good cause “ * * * is not a mere formality but is a plainly expressed limitation on the use of that Rule.” Its requirements “ * * * are not met by mere conclusory allegations of the pleadings * * * [T]he movant must produce sufficient information * * * so that the district judge can fulfill his function mandated by the rule.” Schlagenhauf v. Holder, supra, 379 U.S. at 118-119, 85 S.Ct. at 242-243.
Movant’s only attempt to show good cause is his conclusory statement that he “does not have any other means of procuring the facts and information * * *” p]iis fiaf conclusion, unsupported by any explanation, is not a showing of good cause within the meaning of Schlagenhauf. Cf. Guilford National Bank v. Southern R. R. Co., supra.
Defendant’s motion is denied in all respects.
This shall be considered an order; settlement thereof is unnecessary.
So ordered.